PER CURIAM.
This is an appeal from a judgment in admiralty in a collision case on the Houston Ship Channel.
The district judge filed full findings of fact and conclusions of law,1 and entered judgment accordingly.
As is usual in cases of this kind, the appellant makes a great outcry against the findings. We are, however, convinced that this is much ado about nothing and that the decree should be affirmed on the ground that the findings are not shown to be clearly erroneous.
Affirmed.

. Smith & Sons Ltd., v. Tug San Pedro, D.C., 226 F.Supp. 879.